Citation Nr: 1030266	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  02-06 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed hypertension, 
to include as secondary to the service-connected headaches.

2.  Entitlement to service connection for claimed chronic 
epistaxis, to include as secondary to the service-connected 
headaches.




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to April 
1991, March 2003 to September 2005, and from October 2005 to 
February 2008.

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision rendered by 
the RO in St. Petersburg, Florida.  The case is now under the 
control of the RO in Roanoke, Virginia.

In January 2003, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A transcript 
of this hearing has been associated with the claims folder.

The Board previously remanded the case to the RO in July 2003, 
January 2007, and May 2009 for additional development.

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required her part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically 
provides that the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
In the present case, additional medical opinion is necessary 
before a decision can be made on the merits.  

The evidence of record shows that the hypertension existed prior 
to the Veteran's second and third periods of service from March 
2003 to September 2005 and October 2005 to February 2008.  The 
medical evidence of record shows that hypertension was diagnosed 
in 1998.    

A pre-existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Independent medical evidence is needed to support a finding that 
the preexisting disorder increased in severity in service.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  38 
C.F.R. § 3.306(b).  

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent service. 38 C.F.R. § 
3.306(b)(1);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board finds that additional medical opinion in necessary to 
determine whether the hypertension increased in severity during 
the Veteran's second and third periods of service, and if so, 
whether any increase in disability is due to the natural progress 
of the disease.  

Regarding the claim for service connection for epistaxis, the 
Board finds that this claim is related the question of service 
connection for hypertension since there is medical evidence of 
record which suggests that the epistaxis may be due to the 
hypertension.  A decision on the claim of service connection for 
hypertension would have significant impact on the epistaxis 
claim.

Once the issue of service connection for hypertension has been 
adjudicated, VA may consider the claim for service connection for 
epistaxis.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a veteran's claim for the second 
issue).

The RO should take appropriate steps to contact the Veteran by 
letter and request that she provide sufficient information, and 
if necessary authorization, to enable the RO to obtain any 
pertinent treatment records showing treatment of the hypertension 
and epistaxis.    

The RO should make an attempt to obtain any treatment records 
identified by the Veteran.  The Veteran also should be informed 
that she may submit evidence to support her claim.  

Accordingly, the case is REMANDED for the following action:

1.   The RO should take appropriate action 
to contact the Veteran and ask her to 
identify all VA and non-VA medical 
treatment received for the claimed 
hypertension and epistaxis.  The letter 
should request sufficient information to 
identify the health care providers, and if 
necessary, signed authorization, to enable 
VA to obtain any additional evidence.  

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records 
that have not been previously obtained, and 
incorporate them into the Veteran's claims 
file.  The letter should invite the Veteran 
to submit any pertinent medical evidence in 
support of her claim to VA.   

2.  The RO then take all indicated action 
to contact the physician who conducted the 
March 2010 VA examination (or if he is no 
longer available, a suitable replacement) 
to prepare an addendum in the form of a 
medical opinion that addresses whether the 
hypertension increased in severity during 
the periods of service from March 2003 to 
September 2005 and from October 2005 to 
February 2008, and if so, whether any 
increase in disability is due to the 
natural progress of the disease.  The 
examiner should provide a rationale for the 
opinion.  

The Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the preparation of the 
medical opinion and addendum.

If the VA examiner determines that 
additional examination of the Veteran is 
necessary in order to render the requested 
medical opinion, the RO should schedule the 
Veteran for an examination.

3.  Following completion of all indicated 
development, the RO should readjudicate the 
issues on appeal in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, then a 
Supplemental Statement of the Case should 
be furnished to the Veteran and her 
representative and they should be afforded 
a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




